Exhibit 10.3

 

USF CORPORATION EXECUTIVE RETENTION PROGRAM

 

I. Participation.

 

USF Corporation (the “Company”) hereby establishes the Executive Retention
Program. Each senior executive identified on Appendix A attached hereto shall be
eligible to receive a Retention Payment (as defined below).

 

II. Retention Payment.

 

If the Participant is actively employed by the Company, or one of its
subsidiaries, both on the Effective Time (as defined in the Agreement and Plan
of Merger dated February 27, 2005 (the “Merger Agreement)), and on the twelve
(12) month anniversary of the Effective Time, he/she shall receive on such
anniversary the retention payment listed for that Participant on Appendix A (the
“Retention Payment”). The Company’s Executive Chairman shall have the authority
to allocate the unallocated amounts listed on Appendix A; provided that such
unallocated amounts shall not be allocated to the Company’s Executive Chairman
or Chief Executive Officer.

 

III. Qualifying Termination.

 

Notwithstanding the foregoing, if a Participant has a Qualifying Termination on
or after the effective date of this Retention Program (as defined in Section V
below) and prior to the Effective Time, and if the Effective Time occurs on or
before December 31, 2006, the Retention Payment shall be paid to the Participant
(or his/her estate) at the Effective Time (or, if later, the earliest date on
which such payment can be made pursuant to Code Section 409A). If the Qualifying
Termination occurs on or after the Effective Time and on or before the twelve
(12) month anniversary of the Effective Time, the Retention Payment shall be
paid to the Participant (or his/her estate) within ten (10) business days of
such termination (or, if later, the earliest date on which such payment can be
made pursuant to Code Section 409A). A Qualifying Termination means termination
of a Participant’s employment (1) by reason of the Participant’s death or
disability (as defined in the Company’s long-term disability plan), (2) by
reason of discharge by the Company or Yellow Roadway Corporation other than for
Cause (as defined below) or (3) by reason of resignation by the Participant for
Good Reason (as defined below).

 

For purposes of the foregoing definition of Qualifying Termination:

 

“Cause” shall mean (A) the Participant’s commission of an act materially and
demonstrably detrimental to the financial condition and/or goodwill of Company
or Yellow Roadway Corporation or any of its subsidiaries, which act constitutes
gross negligence or willful misconduct by the Participant in the performance of
his material duties to Company or Yellow Roadway Corporation or any of its
subsidiaries or affiliates, or (B) the Participant’s commission of any material
act of dishonesty or breach of trust resulting or intended to result in material
personal gain or enrichment of the Participant at the expense of the Company or
Yellow Roadway Corporation or any of its subsidiaries or affiliates, or (C) the
Participant’s conviction of



--------------------------------------------------------------------------------

a felony, but specifically excluding any conviction based entirely on vicarious
liability. No act or failure to act will be considered “willful” unless it is
done, or omitted to be done, by the Participant in bad faith and without
reasonable belief that his/her action or omission was in the best interests of
the Company or Yellow Roadway Corporation. In addition, no act or omission will
constitute Cause unless Company or Yellow Roadway Corporation has given detailed
written notice thereof to the Participant and, where remedial action is
feasible, he/she then fails to remedy the act or omission within a reasonable
time after receiving such notice.

 

“Good Reason” shall mean, without the consent of the Participant, or any of: (A)
a significant diminution in title, position or responsibilities, excluding
diminutions resulting in the ordinary course from the Company becoming pursuant
to a Change in Control (i) part of a larger organization or (ii) a subsidiary or
equivalent separate functional business unit of a larger organization; (B) any
reduction of the Participant’s base salary or target annual bonus; or (C) the
Participant being reassigned to an office location which is outside of the
Chicago metropolitan area (or of the metropolitan area of the principal office
of the Executive if not Chicago); provided, however, that “Good Reason” shall
not include any isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by Company or Yellow Roadway Corporation promptly
after receipt of notice thereof given by the Participant.

 

“Change in Control” shall mean, with respect to the Company, the occurrence of
any of the following events:

 

(a) any person (as such term is defined in Section 3 of the Act and used in Rule
13d-5 of the SEC under the Act) or group (as such term is defined in Section
13(d) of the Act), other than a Subsidiary or any employee benefit plan (or any
related trust) of the Company or a Subsidiary, becomes the beneficial owner of
twenty-five percent (25%) or more of the common stock of the Company or of
Voting Securities representing twenty-five percent (25%) or more of the combined
voting power of all Voting Securities of the Company;

 

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided that any individual who becomes a director after the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote or written consent of at least two-thirds
of the directors then comprising the Incumbent Directors shall be considered an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 of the SEC under the Act); or

 

(c) (i) consummation of a merger, reorganization or consolidation (“Merger”)
with respect to which the individuals and entities who were the respective
beneficial owners of the Voting Securities of the Company immediately before
such Merger do not, after such Merger, beneficially own, directly or indirectly,
more than seventy-five percent (75%) of the Voting Securities of the Company
resulting from such Merger, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company.



--------------------------------------------------------------------------------

IV. Other Provisions.

 

  A. The Retention Payment paid hereunder shall be subject to all applicable
withholding taxes, and shall be subject to the same treatment for Sections 280G
and 4999 of the Internal Revenue Code as are payments (regardless of whether
actually made) under the Participant’s Severance Protection Agreement, severance
agreement, or similar agreement, and in the absence of any such agreement such
provisions of the Code shall apply to the Retention Payment in accordance with
their terms.

 

  B. This Program may not be amended or terminated in any manner to reduce or
restrict benefits payable hereunder.

 

  C. This Retention Program shall be binding upon and shall inure to the benefit
of the Company and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform under this
Retention Program in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.

 

  D. This Retention Program shall be governed by and construed and enforced in
accordance with the laws of the State of Illinois.

 

V. Effective Date.

 

This Retention Program shall be effective on and after February 27, 2005.



--------------------------------------------------------------------------------

APPENDIX A

 

Participant

--------------------------------------------------------------------------------

   Retention
Payment


--------------------------------------------------------------------------------

Tom Bergmann, Acting CEO

   $ 1,500,000

Steve Caddy, President USF Holland

   $ 500,000

Ed Fitzgerald, President USF Reddaway

   $ 400,000

Doug Waggoner, President USF Bestway

   $ 400,000

Others (in the aggregate)

   $ 1,500,000

Unallocated – To be Allocated by Executive Chairman

   $ 400,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 4,700,000